Citation Nr: 0412718	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned an 
initial evaluation of 30 percent disabling, effective 
December 11, 2001.  The veteran perfected a timely appeal of 
this determination to the Board.

In the same August 2002 rating decision in which the RO 
granted the veteran's claim to service connection for PTSD, 
the RO also granted service connection for the residuals of 
shell fragment wounds to the veteran's left ankle and right 
arm.  The veteran filed a timely Notice of Disagreement (NOD) 
with respect to these issues and, in December 2002, the RO 
issued a Statement of the Case related to these claims.  In 
July 2003, the veteran filed his Substantive Appeal 
challenging only the 30 percent rating for his PTSD.  In 
addition, the veteran's representative stated in its April 
2004 Informal Hearing Presentation that the veteran has 
appealed only this issue.  The veteran's claims regarding his 
left ankle and right arm disabilities are therefore no longer 
pending before VA.  

Because a 30 percent evaluation does not represent the 
maximum rating available for the veteran's PTSD, the 
veteran's claim for an increase in evaluation remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In light of the foregoing, the Board has identified this 
claim for increase as reflected on the title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to an initial 
evaluation in excess of 30 percent for PTSD must be remanded 
for further action.

As a preliminary matter, the Board notes that prior to the 
date the veteran filed his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  This liberalizing 
law is applicable to the appellant's claim because it is 
pending before VA.  See Bernklau v. Principi, 291 F.3d 795, 
806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, while the claims folder contains a January 2003 
RO letter to the veteran that discusses the basic 
requirements of service connection, to date, neither the 
veteran nor his representative has been issued any sort of 
notification of the effect of the VCAA on his claim of 
entitlement to an increased evaluation for PTSD, or what VA 
would do pursuant to the VCAA to assist him with respect to 
this claim.  Further, in the December 2002 Statement of the 
Case and the July 2003 Supplemental Statement of the Case, 
the RO again did not provide an explanation of the impact of 
the VCAA on this claim.  The Board points out that the claims 
folder was received at the Board in August 2003, over two 
years after the VCAA was enacted.  The Board finds that the 
RO should inform the appellant and his representative of the 
VCAA and its notification provisions.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); see also Graves v. 
Brown, 8 Vet. App. 522 (1995).  Accordingly, on remand, the 
RO must send the veteran a letter advising him of which 
portion of the evidence he is to provide, which part, if any, 
the RO will attempt to obtain on his behalf, and a request 
that the veteran provide any evidence in his possession that 
pertains to his claim.

The Board notes that, in a December 2002 statement, the 
veteran requested review of the RO's decision by a Decision 
Review Officer (DRO).  However, neither the December 2002 
Statement of the Case, nor the July 2003 Supplemental 
Statement of the Case, was reviewed by a DRO.  Therefore, 
upon remand, the RO should assign this case to a DRO for re-
adjudication consistent with the requirements of applicable 
law and this decision.

With respect to the veteran's claim regarding the propriety 
of the initial evaluation assigned for his service-connected 
PTSD, the veteran complains that his VA examination was 
cursory and did not take into account his outpatient 
treatment records, including the GAF scores contained 
therein.  In this regard, the Board notes that the veteran 
was afforded a VA psychiatric examination in connection with 
his claim of service connection for PTSD in July 2002, and as 
part of that examination, received a GAF score that was 
higher than similar scores noted in other treatment records 
contained in the record.  And the veteran has not been 
examined since that time, nor has he been examined in 
connection with his claim for an increased evaluation for his 
condition.  The Board therefore concludes that upon remand, 
the veteran should be afforded a contemporaneous and thorough 
VA psychiatric examination.  In the examination report, the 
examiner should comment on the findings contained in the July 
2002 examination report, the veteran's outpatient treatment 
records, including the findings and GAF scores contained 
therein, and all subsequent records associated with the 
claims file.  The examiner should then provide an assessment 
of the symptomatology and severity of the veteran's 
disability.  VCAA, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West 2002)); see also Fenderson v. West, 12 Vet. App. 
at 127; Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Prior to scheduling the veteran for another examination, the 
RO should ensure that the claims file contains all relevant 
medical records.  In this case, the record indicates that the 
veteran has been receiving outpatient treatment for his PTSD 
at the Beckley, West Virginia, VA Medical Center.  However, 
no records from this facility, dated after May 2003 have been 
associated with the claims file.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding VA medical records, which may contain findings 
and conclusions directly impacting the disposition of this 
matter.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).  In addition, these treatment records 
may be especially important in this case in light of the 
Court's decision in Fenderson v. West, 12 Vet. App. 119 
(1999).  In that case, the Court held that where, as here, 
the veteran challenges the initial evaluation assigned 
immediately following the grant of service connection, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim, a practice known as "staged rating."  Id. at 126.  
As such, for this reason as well, the veteran's claim must be 
remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's increased 
rating claim.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for PTSD.  This should 
specifically include any records of his 
care at the Beckley, West Virginia, VA 
Medical Center, dated after May 2003.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected PTSD.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  In so doing, the examiner 
should comment on the findings contained 
in the July 2002 VA examination report 
and the assessments and GAF scores 
contained in the veteran's outpatient 
treatment records.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should assign this case to 
a DRO to review this claim.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  Further, in reconsidering the 
veteran's claim regarding the propriety 
of the initial 30 percent evaluation 
assigned for his PTSD, the RO should 
address whether staged rating is 
appropriate in light of Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




